UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7414


NEKITA ANTONIO WHITE,

                  Plaintiff - Appellant,

             v.

ANTONIO PARHAM, WTRJ Officer; MR. MASKELONY, WTRJ Officer;
MR. LENYON, WTRJ Officer; MR. DUNN, WTRJ Officer; MR.
PERKER, WTRJ Officer; MR. EZELL, WTRJ Officer; MR. ROBERTS,
WTRJ Officer; JOHNSON, WTRJ Officer; MOFFET, WTRJ Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-00320-TSE-TCB)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nekita Antonio White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nekita    Antonio     White         seeks    to   appeal   the    district

court’s order dismissing without prejudice his 42 U.S.C. § 1983

(2006) complaint for failure to follow the court’s earlier order

requiring him to particularize and amend his complaint.                               This

court   may    exercise     jurisdiction            only   over     final    orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders.    28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

Because White’s complaint lacked specificity and he failed to

remedy this fact by filing an amended complaint that articulated

adequate facts, we conclude that the order White seeks to appeal

is   neither    a   final   order       nor    an    appealable      interlocutory      or

collateral order.         See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993).                        Accordingly, we

dismiss the appeal for lack of jurisdiction.                         We dispense with

oral    argument       because    the    facts       and    legal    contentions       are

adequately     presented     in    the        materials     before     the    court    and

argument would not aid the decisional process.

                                                                               DISMISSED




                                              2